Citation Nr: 1510528	
Decision Date: 03/12/15    Archive Date: 03/24/15

DOCKET NO.  09-13 100	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Roanoke, Virginia


THE ISSUE

Entitlement to service connection for bilateral pes planus. 


REPRESENTATION

Appellant represented by:	Disabled American Veterans


ATTORNEY FOR THE BOARD

K. Forde, Associate Counsel


INTRODUCTION

The Veteran served on active duty from February 1968 to February 1970, from July 1991 to July 1992, and from May 1994 to August 1994, with service in the Southwest Asia Theater of Operations. 

This matter comes before the Board of Veterans' Appeals (Board) on appeal of an October 2007 rating decision of the Department of Veterans Affairs (VA) Regional Office (RO) in Roanoke, Virginia.

The Veteran and his daughter testified at the RO before a Decision Review Officer (DRO) in March 2009.  A transcript of the hearing is associated with the claims file.

In July 2012 and January 2014, the Board remanded the claim for additional development.  

The Board has reviewed all pertinent evidence in the Veteran's claims file, which has been converted in its entirety to an electronic record as part of VA's paperless Veterans Benefits Management System (VBMS).


FINDING OF FACT

The Veteran's pre-existing bilateral pes planus increased in severity during his active duty service. 


CONCLUSION OF LAW

Service connection for bilateral pes planus is warranted.  38 U.S.C.A. §§ 1110, 5107 (West 2014); 38 C.F.R. § 3.306 (2014).



REASONS AND BASES FOR FINDING AND CONCLUSION

The Veteran contends that his pre-existing bilateral pes planus was permanently aggravated by his military service. 

Service connection may be granted if the evidence demonstrates that a current disability resulted from an injury or disease incurred or aggravated in active military service.  Establishing service connection on a direct basis requires evidence demonstrating: (1) the existence of a current disability; (2) in-service incurrence or aggravation of a disease or injury; and (3) a causal relationship between the current disability and the claimed in-service disease or injury.  See Davidson v. Shinseki, 581 F.3d 1313 (Fed. Cir. 2009); Hickson v. West, 12 Vet. App. 247, 253 (1999); Caluza v. Brown, 7 Vet. App. 498, 506 (1995), aff'd per curiam, 78 F. 3d 604 (Fed. Cir. 1996) (table).

In making all determinations, the Board must fully consider the lay assertions of record.  A layperson is competent to report on the onset and recurrent symptoms.  See Layno v. Brown, 6 Vet. App. 465, 470 (1994) (a Veteran is competent to report on that of which he or she has personal knowledge).  Lay evidence can also be competent and sufficient evidence of a diagnosis or to establish etiology if (1) the layperson is competent to identify the medical condition, (2) the layperson is reporting a contemporaneous medical diagnosis, or (3) lay testimony describing symptoms at the time supports a later diagnosis by a medical professional.  Davidson v. Shinseki, 581 F.3d 1313, 1316 (Fed. Cir. 2009); Jandreau v. Nicholson, 492 F.3d 1372, 1376-77 (Fed. Cir. 2007).  When considering whether lay evidence is competent the Board must determine, on a case by case basis, whether the Veteran's particular disability is the type of disability for which lay evidence may be competent.  Kahana v. Shinseki, 24 Vet. App. 428 (2011); see also Jandreau v. Nicholson, 492 F.3d at 1377 (Fed. Cir. 2007) (holding that "[w]hether lay evidence is competent and sufficient in a particular case is a factual issue to be addressed by the Board").

A veteran is presumed to have been sound upon entry into active service, except as to conditions noted at the time of the acceptance, examination, or enrollment, or where clear and unmistakable evidence demonstrates that the condition existed before acceptance and enrollment and was not aggravated by such service.  38 U.S.C.A. § 1111; 38 C.F.R. § 3.304(b).  If a condition is noted at the time of service entrance, a veteran is not entitled to the presumption of soundness.  Wagner v. Principi, 370 F.3d 1089, 1096 (Fed. Cir. 2004).  Under such circumstances, service connection is warranted if the preexisting disorder was aggravated by a veteran's active service.  A preexisting injury or disease will be presumed to have been aggravated by active service where there is an increase in disability during such service, unless there is a specific finding that the increase in disability was due to the natural progress of the disease.  38 U.S.C.A. § 1153; 38 C.F.R. § 3.306(a).  This presumption of aggravation only requires evidence of an actual worsening of a preexisting condition during service; it does not require direct evidence of nexus, that is, that the worsening was caused by service.  Smith v. Shinseki, 24 Vet. App. 40, 47-48 (2010).

In this case, the Veteran's bilateral pes planus was noted at service entry in August 1967 and thus pre-existed service.  As such, there is no presumption of soundness at service entry with respect to this condition.  See 38 U.S.C.A. § 1111; Wagner.  During service the service treatment records indicate that the Veteran complained of, and was treated for, severe foot pain.  In his July 1991 and July 1992 report of medical history, he reported foot trouble.  Further, the Veteran testified before the RO's DRO in March 2009 that he had no symptoms prior to service.  The Veteran has competently and credibly reported the worsening of his bilateral pes planus since service.  See Barr v. Nicholson, 21 Vet. App. 303 (2007); Falzone v. Brown, 8 Vet. App. 398 (2005) (holding that the veteran's repeated complaints of foot pain in service signaled an aggravation of his pre-existing foot disorder).  Post-service VA treatment records note the issuance of custom orthotics and the Veteran's continuous complaint of bilateral pes planus.  Therefore, and in accordance with 38 C.F.R. § 3.306, service connection for bilateral pes planus is established.


ORDER

Service connection for bilateral pes planus is granted. 

____________________________________________
STEVEN D. REISS
Veterans Law Judge, Board of Veterans' Appeals


Department of Veterans Affairs


